—In a special proceeding pursuant to CPLR article 4 and Public Officers Law § 18 to recover moneys allegedly due and owing for reasonable attorneys’ fees and disbursements incurred on behalf of Terence Zaleski, the former Mayor of Yonkers, Brown & Wood appeals from (1) an order of the Supreme Court, Westchester County (Donovan, J.), entered March 25, 1997, which denied its motion for summary judgment and granted the cross motion of the respondent City of Yonkers for summary judgment to dismiss the proceeding insofar as asserted against it, and (2) an amended order of the same court, dated April 14, 1997.
Ordered that the appeal from the order entered March 25, 1997, is dismissed, as that order was superseded by the amended order dated April 14, 1997; and it is further,
Ordered that the amended order dated April 14, 1997, is affirmed; and it is further,
Ordered that the respondent City of Yonkers is awarded one bill of costs.
The appellant law firm failed to comply with the provisions of its contract with the City of Yonkers concerning the requirements of notice, amendment, and Control Board approval, prior to submitting bills for compensation above the amount authorized in the contract. Thus, it is not entitled to recovery on the basis of quantum meruit (see, Business Jet Airlines v County of Nassau, 105 AD2d 679).
The appellant’s remaining contentions are without merit.
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.